Citation Nr: 0314564	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1. Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating determination 
of the Jackson, Mississippi, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDING OF FACT

The veteran cannot bathe, dress/undress himself, or tend to 
the wants of nature without the assistance of another.  


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
for the regular aid and attendance of another person are met.  
38 U.S.C.A. §§ 1502(b), 1521(d), (West 2002); 38 C.F.R. 
§§ 3.351, 3.352(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the November 1995, January 
1996, November 1996, and July 1997 rating determinations, the 
November 1996 SOC, and the July 1997, January 1998, and May 
2002 SSOCs, informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  Moreover, the RO, in a May 
2002 letter informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to notify him 
about his claim, VA's duty to assist him in obtaining 
evidence about his claim, what the evidence had to show to 
establish entitlement, what information was still needed from 
the veteran, when and where information needed to be sent, 
what had been done with his claim, and where to contact VA if 
he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, this matter was remanded 
by the Board on two separate occasions for additional 
development.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

At the time of an August 1996 VA general medical examination, 
the veteran was noted to be well nourished and well 
developed.  He had a rash that came and went.  The veteran 
complained of frequent headaches and took Tylenol 3.  He also 
reported having nasal obstruction and rhinitis.  He further 
noted occasional ringing of the ears.  He complained of dim 
and blurry vision.  

The veteran stated that he had been diagnosed with a 
"trickomatic heart."  The veteran reported that he would 
have to go straight to the bathroom 99 percent of the time 
after eating.  He had 5-7 bowel movements per day without 
warning.  There was no specific food intolerance.  The 
abdomen was without organmegaly, masses, or tenderness.  The 
bowel sounds were normoactive and there was no rebound 
tenderness.  

Neurological examination revealed that cranial nerves II 
through XII were intact.  Motor and sensory were also intact.  
Reflexes were 2+ and equal throughout.  There was no evidence 
of muscle wasting.  The veteran indicated that he had a 
problem with his muscles but did not know the name of it.  He 
was able to walk from the examining table to his wheelchair.  

The examiner noted that the history was strictly obtained 
from the veteran and was somewhat bizarre.  He was noted to 
be in a wheelchair but the exact etiology was not known and 
he tended to use terms and words that were nonexistent.  
Diagnoses of muscle contraction headaches, and history of 
diarrhea, etiology unknown, were rendered.  

At the time of an August 1996 VA examination, the veteran was 
found to be appropriately dressed and adequately groomed.  He 
was mildly tremulous and his speech was pressured and 
markedly circumstantial, almost rambling.  There was no 
flight of ideas or looseness of association.  His mood and 
affect were mildly suspicious and irritable.  He denied 
hallucinations or delusional behavior.  He also denied 
suicidal or homicidal tendencies.  He was oriented to time, 
place, and person.  He would not cooperate with formal 
assessment for memory.  He was found to be of average 
intelligence.  His judgment was impaired and his insight was 
poor.  

The examiner indicated that the veteran was the sole source 
of history.  He stated that it was unclear why the veteran 
was in a wheelchair.  He appeared to be psychotic, not 
inconsistent with schizophrenia, undifferentiated type.  He 
was found not competent to manage his funds.  He did require 
aid and attendance.

At the time of an August 1996 VA orthopedic examination, the 
veteran indicated that he had been sick for the past thirty 
years and confined to a wheelchair.  He complained of pain in 
the neck and lower back.  He stated that he was confined to 
the wheelchair and did not walk at home.  He noted that he 
would fall if he attempted to do so.  

Physical examination revealed no evidence of muscular atrophy 
in the arms or legs.  The veteran held his head at a normal 
attitude.  With regard to the veteran's back, the examiner 
noted that the veteran reported that he was dizzy when asked 
to stand.  He stood without scoliosis or pelvic obliquity.  
Range of motion was as follows:  Flexion 50 degrees, 
extension 40 degrees, right lateral bend 20 degrees, and left 
lateral bend 20 degrees.  He was tender over the spinous 
process of L5.  Straight leg raising caused back pain without 
sciatica at 90 degrees, bilaterally.  

Neurological examination revealed that the deep tendon 
reflexes were active and equal in the biceps, triceps, 
patellar and Achilles tendon.  The examiner could detect no 
motor weakness or sensory loss in the upper or lower 
extremities.  He had no evidence of atrophy in the muscles of 
the upper and lower extremities and his legs were equal in 
circumference.  The tibial tubercles were prominent, 
bilaterally.  There was no objective evidence of disease in 
the cervical or lumbar spine.  

At the time of a September 1996 VA examination, the veteran 
was brought by a friend.  The veteran was not hospitalized or 
blind.  The veteran reported that he had a nerve problem and 
a muscle dysfunction which prevented him from walking and 
caused him to be wheelchair bound.  

The veteran stated that he lived by himself.  He indicated 
that his friend helped him get dressed.  He also noted that 
his friend got him in and out of the tub.  He reported that 
he could feed himself sometimes but that he had no grip in 
his hands at other times.  He also noted being able to go to 
the bathroom by himself on occasion and needing help at other 
times.  The veteran stated that he could not walk.  He noted 
having fallen over 1000 times.  The veteran indicated that he 
used a wheelchair.  He stated that he did not drive and only 
went to the VA or the drug store.  The examiner noted that 
the veteran needed aid and attendance based on his 
psychiatric evaluation.

In January 1997, a filled out VA Form 21-2680 Examination for 
Housebound Status for Permanent Need for Regular Aid and 
Attendance, was received.  On the form it was noted that the 
veteran's main complaints were that he was unable to walk and 
unable to care for himself.  The veteran was noted to be 
sitting in a wheelchair with a neck support.  Upper extremity 
movements were found to be within normal limits.  The veteran 
was found to have mild leg weakness and to be unable to walk 
due to dizziness.  He was not able to walk without the 
assistance of another.  His apparatus was a wheelchair.  The 
veteran could see and could dress and undress himself 
unassisted.  The examiner checked the "no" boxes when asked 
if the veteran could attend to the needs of nature 
unassisted, could walk and get around unassisted, and could 
wash and keep himself clean.  He also checked the "no" box 
when asked if the veteran was able to protect himself from 
the hazards or dangers incident to the daily environment.  
The examiner checked the yes boxes when asked if there was 
loss of bladder and anal sphincter control.  The examiner 
also checked the box indicating that daily skilled services 
were not indicated.  

In February and March 1997, the veteran underwent additional 
VA examinations.  At the time of the February 1997 Aid and 
Attendance/Housebound examination, it was noted that a friend 
of the veteran had brought him to the examination.  The 
veteran was not hospitalized and he was not blind.  The 
veteran stated that he could not stand up as he was in a 
wheelchair and as his joints would jump out of place.  He 
also reported having dizziness and numbness in his legs.  He 
indicated that if he stood up he would fall to the floor.  He 
also reported having a dust allergy and hemorrhoids.  He 
further noted having arthritis all over.  

The examiner noted that the veteran was wheelchair bound and 
observed that the veteran stated he could not do all his ADLs 
by himself.  The examiner indicated that the veteran had no 
orthopedic problems of his neck or right knee that prohibited 
him from walking or performing normal activities.  He also 
noted that the veteran had no neurological deficits that 
would keep him from caring for himself or walking.  He 
observed that he was left then with a history only of not 
being able to do this but there was no orthopedic, medical, 
or neurological reason why the veteran could not stand and 
walk and care for himself.  He reported that because of his 
schizophrenia and nervous condition, the veteran had these 
thoughts in his mind and did not walk or get out of the chair 
or take care of himself.  The examiner stated that based upon 
the veteran's history, he needed aid and attendance, but 
based upon the orthopedic and neurological evaluations, 
finding no reason that he could not walk, he did not need aid 
and attendance.  

In March 1997, tt was the examiner's impression that there 
was no objective evidence of organic pathology found in the 
right knee or cervical spine.  He further reported that he 
could find nothing in the examination of the neck or right 
knee which would prohibit him from pursuing normal 
activities.  

At the time of a March 1997 VA neurological examination, the 
veteran was noted to be in a wheelchair.  Cranial nerves II 
through XII were intact.  He had normal muscle tone and 
strength with no atrophy, fasciculation, or abnormal 
movements.  With considerable encouragement, the veteran got 
up out of his wheelchair, holding various objects.  He was 
able to stand up straight and had a negative Romberg.  He was 
also able to take a few short steps when holding on to 
things.  

Sensory examination was normal as was coordination in the 
upper extremities.  He was not tested for the lower 
extremities because the veteran claimed to be afraid of 
falling if he did not hold onto things.  The deep tendon 
reflexes were present and equal at 1+ and there were no 
pathologic signs.  

The examiner indicated that he did not find any neurological 
deficits that would cause the veteran difficulty in caring 
for himself.  There were no major neurological deficits 
present in the motor, sensory, reflex, or cerebellar spheres 
and his cranial nerves were normal.  The examiner stated that 
the veteran's disability was mainly psychiatric.  

At the time of a March 1997 VA psychiatric examination, the 
veteran was found to be well nourished and well developed 
with appropriate dress and adequate grooming.  He sat in a 
wheelchair.  His speech was pressured and markedly 
circumstantial at times.  There was no loosening of 
association or flight of ideas.  His mood was euthymic and 
his affect was appropriate.  He denied any hallucinations, 
delusions, or homicidal or suicidal thoughts.  He was 
oriented to person, place, situation, and time.  Recall was 
described as adequate.  He was found to be of average 
intelligence.  Judgment to avoid danger was adequate but his 
insight was limited.  

The examiner noted that the veteran gave a long history of 
schizophrenia, undifferentiated type.  He was found competent 
to handle his finances.  He found that there appeared to be 
no clear compelling reason for the veteran to receive aid and 
attendance based on a psychiatric illness.  

In December 1997, the veteran underwent a VA Housebound/Aid 
and Attendance examination.  At the time of the examination, 
the veteran indicated that he had arrived by bus with no one 
accompanying him.  He was not hospitalized and was not blind.  
He complained of low back pain with numbness in the legs and 
no control over his legs, bladder, or bowels.  

The veteran arrived in a wheelchair and indicated that he 
could not stand for any length of time.  His build and state 
of nutrition was that of a well developed, tall, slim male.  

The veteran indicated that he could not dress himself and 
that he called the manager of the apartment or neighbors to 
come and dress him.  He stated that he could not prepare a 
meal.  He noted that he could feed himself if someone else 
prepared the meal.  He reported that he could not tell when 
he had to go to the bathroom.  He did not wear diapers.  He 
stated that he rolled his wheelchair close to the toilet and 
transferred.  He reported needing help with all his daily 
activities.  The veteran noted that he could not ambulate.  

A typical day for the veteran included taking his 
medications, lying down, sitting up, watching TV, and praying 
a lot.  The veteran stated that he only left the house to go 
to VA appointments three to four times per month.  

The examiner noted that from a medical standpoint, there was 
no reason why the veteran could not attend to his ADLs, but 
by his history he could not.  He indicated that it would be 
based on his psychiatric evaluation as to whether he could do 
his ADLs.  The examiner suggested a field examination.  

At the time of a December 1997 VA psychiatric examination, 
the veteran was found to be well developed, well nourished, 
appropriately dressed, and adequately groomed.  His speech 
was mildly pressured and rambling but there were no flight of 
ideas or looseness of association.  His mood and affect were 
mildly irritable and anxious.  He denied any hallucinations 
although much of his narrative had a delusional flavor.  He 
also denied homicidal or suicidal thoughts.  He was oriented 
to time, place, situation, and person.  Recall was good.  His 
intelligence was described as average.  His judgment to avoid 
common danger was adequate as was his abstracting ability.  
His insight was poor.  The examiner indicated that the 
veteran gave a history consistent with undifferentiated type 
schizophrenia.  He assigned a GAF score of 50.  

In a July 1999 memorandum from a VA field examiner, it was 
indicated that the veteran no longer lived at his last known 
address.  The field examiner noted that the manager of the 
care center stated that the veteran appeared to be a sickly 
person and wore a neck brace.  She reported that he came and 
went as he pleased but that someone needed to take him every 
place.  She stated that the veteran did not need some one to 
assist him in his routine daily activities.  

In November 2000, the veteran was afforded a VA field 
examination.  The examiner noted that the veteran's brother 
indicated that the veteran had medical problems that 
interfered with his ability to perform all his daily 
activities.  He stated that the veteran had problems and 
needed help.  

The examiner indicated that the veteran was residing in a 
boarding house with personal bathroom facilities.  The 
veteran was lying in bed and dressed in his pajamas.  He was 
wearing a device which he called a pain controller.  He was 
also wearing a metal brace on his right leg below the knee.  
He stated that he wore this brace 24 hours per day.  The 
veteran also had trouble with his bladder.  He was wearing 
depends that had been furnished by the VAMC.  The examiner 
observed that the veteran had a wheelchair, a neck brace, a 
cane, and a walker in his room.  He used these prosthetic 
appliances on a daily basis.  The veteran stated that he 
visited the VetCenter once a week.  The examiner noted that 
personal contact with the veteran's social worker 
demonstrated that she was supportive of the veteran's need 
for aid and attendance or housebound status.  She reported 
that she had seen the veteran for several years and felt that 
he had a legitimate claim.  

The examiner noted that the veteran's activities were limited 
due to his physical disabilities.  He did not drive and did 
not have a valid driver's license.  He depended either on 
public transportation or friends to take him anywhere.  He 
mainly stayed in his room.  He did not cook or clean.  He was 
capable of feeding himself but had difficulty with bathing 
and dressing.  It took him much longer to perform these 
activities.  

The examiner stated that it appeared that the veteran may 
have a legitimate claim, especially for housebound benefits.  

In a letter attached to the report, the social worker at the 
VetCenter stated that the veteran was in need of aid or 
attendance or housebound care.  She indicated that his travel 
and mobility were greatly impaired and that he had to rely on 
the Jatran transportation system for travel.  She observed 
that this posed an inconvenience in the way of time, expense, 
and physical discomfort, as the veteran moved with great 
difficulty.  She noted that he was without family members in 
his area to help care for him.  

In November 2001, the veteran underwent additional VA 
examinations.  At the time of an Aid and Attendance or 
Housebound examination, the veteran indicated that a church 
member had brought him to the examination.  The veteran was 
neither hospitalized nor blind.  He reported a lot of health 
problems and his history was difficult to follow.  

Physical examination found him to be well nourished and well 
developed.  He arrived for the examination in a wheelchair.  
The veteran reported that he lived by himself and took his 
own bath but a friend helped him get in and out of the tub.  
He stated that three different men came to shave him.  He 
noted that he wore diapers because he did not know if he had 
to pass gas or had to have a bowel movement.  He reported a 
three year history of diarrhea.  He also had urinary 
complaints but stated that he had control over his bladder.  
He knew when he had to go but had some leakage and dribbling.  
He wore diapers and changed them 4-5 times per day.  The 
veteran stated that he could only walk three or four steps.  

The veteran indicated that he hurt all the time, took 
medications, and lied on the couch or a pallet on the floor 
every day.  As to leaving the home, the veteran denied 
driving.  He reported coming to VA for appointments and 
getting around town with a J-Tran Handlift bus.  He took the 
bus to pay the rent and utilities and to go to church.  

At the time of a November 2001 VA orthopedic examination, the 
veteran was able to get out of the wheelchair.  His gait was 
unstable when walking up to the examination table, needing 
minimal support.  He could not walk on his heels or toes, 
could not squat, and could not stand on one lower extremity 
at a time.  The veteran did not have any trouble sitting on 
the examination table or taking off and putting on his shirt 
and shoes.  Safety awareness was poor.

Examination of the lumbosacral spine revealed that range of 
motion could not be performed as a result of the veteran's 
fear of falling.  Straight leg raising test was negative 
while sitting and supine; however, the veteran complained of 
lower back pain at 70 degrees while supine.  There was no 
atrophy of the muscles noted.  Sensory function examination 
was intact to pinprick.  Deep tendon reflexes were 2+.  
Manual muscle strength test was with poor effort and not 
reliable.  

Range of motion of the cervical spine was markedly limited 
and could not be measured passively.  The veteran had 15 
degrees of extension, 40 degrees of flexion, and 25 degrees 
of lateral flexion, bilaterally, with complaints of neck and 
head pain.  Rotation was to 20 degrees.  Bilateral trapezius 
muscle tightness was present.  Sensory function examination 
was intact in all extremities and symmetrical.  Deep tendon 
reflexes were 2+ and symmetrical.  There was no atrophy of 
the muscles.  Manual muscle strength in both extremities was 
with poor effort.  There was no atrophy of the hand muscles 
and grip strength was good plus.  

The examiner indicated that the DeLuca provisions could not 
be clearly delineated as his symptoms were exaggerated by his 
state of mind.  He stated that it was obvious that the 
veteran had been using the wheelchair for several years and 
his gait was not stable.  The examiner indicated that he did 
not think that the veteran would be able to ambulate 
independently in the future.  

At the time of a November 2001 VA psychiatric examination, 
the veteran was noted to be in a wheelchair when arriving for 
the interview.  He managed to move into a regular chair.  He 
was adequately dressed and properly groomed.  He exhibited no 
unusual behavior or psychomotor activity.  His speech was 
slow and normal in volume.  As the session progressed, he 
began to stutter.  His attitude toward the examiner was 
fairly cooperative.  His mood was considered to be 
alexithymic.  Alexythymia is a way of communicating effective 
distress through somatic language.  His affect was depressed 
and restricted.  There was no evidence of auditory or visual 
hallucinations.  Many of the veteran's complaints were of 
delusional proportion.  The veteran was circumstantial and 
rambling.  He was preoccupied with somatic issues.  There was 
a general rise to the level of being delusional.  Abstracting 
ability was adequate.  His insight was limited but his 
judgement to avoid common dangers was adequate.  A diagnosis 
of a delusional disorder, somatic type, was rendered.  The 
examiner assigned a GAF score of 50.  

The examiner noted that the veteran had a long history of 
multiple hospitalizations for mental illness.  He stated that 
the veteran should have a diagnosis of a psychotic illness, 
which the examiner considered to be a delusional disorder, 
somatic type.  He indicated that this diagnosis rendered the 
diagnosis of a somatoform disorder moot, since it itself 
accounted for the symptoms that went into the formulation of 
a diagnosis of somatization disorder.  

At the time of a March 20, 2002, psychiatric visit, it was 
noted that the veteran had been accompanied by his friend 
from church and that he was in a wheelchair.  The veteran 
reported having extreme difficulty with his memory.  He had 
difficulty remembering names, chores, and routine tasks.  

The veteran was alert and oriented times 4.  His memory was 
intact to remember names of contact people and phone numbers 
for the regional office.  His mood was euthymic and his 
affect was restricted.  There were no new nerve/mood 
problems.  His thought processes were coherent without 
evidence of psychosis.  There were no audio/visual 
hallucinations.  There was also no evidence of imminent 
danger, as evidenced by no suicidal or homicidal ideations.  
A diagnosis of a somatization disorder, unchanged since last 
visit, was rendered.  

At the time of a March 20, 2002, neurological visit, the 
veteran was noted to have a normal tone with no  atrophy in 
the upper extremities.  His reflexes were 2+ and equal.  It 
was the examiner's impression that the veteran had a chronic 
pain problem.  

The pertinent legal criteria provide that, for pension 
purposes, a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly helpless or blind as 
to need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).

The pertinent legal criteria provide that in the case of a 
veteran entitled to pension who does not qualify for 
increased pension based on need of regular aid and 
attendance, an increase in the rate of pension is authorized 
where the veteran has certain additional severe disabilities 
or is permanently housebound.  The requirement for this 
increase in pension are considered met where, in addition to 
having a single permanent disability rated as 100 percent 
under regular schedular evaluation, without resort to 
individual unemployability, the veteran:

(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or

(2) Is substantially confined as a direct result of his other 
disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e); 38 C.F.R. § 3.351(d).

The veteran is in receipt of pension.  The nonservice-
connected disabilities, as listed by the RO are as follows:  
schizophrenia, undifferentiated type, rated as 100 percent 
disabling; hemorrhoids; generalized anxiety disorder; neck 
pain; duodenitis; history of gastritis; history of goiter 
treated with radiation therapy; headaches, probable muscle 
contraction type; hypochondriac with panic attack; and 
history of pneumonia, all rated as noncompensable.

With regard to the issue of aid and attendance, the Board 
notes that there is evidence both in favor and against the 
granting special monthly pension.

The following facts are not in dispute.  The veteran is not 
currently in a nursing home or blind.  

As to the question of whether the veteran could dress/undress 
himself or keep himself ordinarily clean or presentable, the 
Board notes that at the time of a September 1996 VA 
examination, the veteran reported that he needed the help of 
a friend to get dressed.  He also stated that a friend helped 
him get in and out of the tub.  On the January 1997 VA Form 
21-2680, Examination for Housebound Status and Aid and 
attendance Report, the veteran was noted to be able to dress 
and undress himself without assistance; however, the examiner 
indicated that the veteran could not wash and keep himself 
clean.  At the time of a February 1997 Aid and 
Attendance/housebound examination, the veteran stated that he 
was able to dress the top part of his body but needed help 
with his pants and shoes.  He also noted at that time that he 
could bathe himself but needed help getting in and out of the 
tub.  

At the time of a December 1997 Aid and Attendance 
examination, the veteran stated that he could not dress 
himself and that he had to call the manager of the apartment 
or his neighbors to help him get dressed.  However, in a July 
1999 memorandum, the field examiner who visited the apartment 
where the veteran lived stated that the manager had told him 
that the veteran did not need someone to assist him with his 
activities of daily living.  In contrast, at the time of a 
November 2000 VA field examination, the veteran was noted to 
have difficulty with bathing and dressing.  However, at the 
time of his November 2001 VA orthopedic examination, the 
veteran was found to have no trouble taking off and putting 
on his shirt and shoes.  

There have been no findings of the necessity of frequent 
adjustment of any special or orthopedic appliances which by 
reason of a particular disability cannot be done without aid.  

As to the inability of the veteran to feed himself through 
the loss of coordination of the upper extremities or through 
extreme weakness, the Board notes that at the time of an 
August 1996 VA examination the veteran was not found to have 
evidence of muscle atrophy in his upper extremities.  
Neurological examination also found no evidence of sensory 
loss in the upper extremities.  At the time of his September 
1996 VA examination, the veteran stated that he could feed 
himself sometimes but that he had no grip in his hands at 
other times; however the February 1997 VA examiner indicated 
that the veteran had no orthopedic or neurological problems 
that would prevent him from performing his ADLs.  The March 
1997 orthopedic and neurological examiners found no motor 
weakness or sensory deficit in the upper extremities.  The 
neurological examiner indicated that the veteran's disability 
was mainly psychiatric.  

At the time of his December 1997 VA examination, the veteran 
indicated that he could feed himself if some else prepared 
the meal.  Finally, at the time of his November 2001 VA 
orthopedic examination, there was no atrophy of the muscle 
noted in the upper extremities and grip strength was found to 
be good plus.  Sensory function examination was also noted to 
be good and intact.  

As to the inability to attend to the wants and needs of 
nature, the Board notes that at the time of an August 1996 VA 
examination, the veteran reported having 5-7 bowel movements 
per day without warning.  At the time of his September 1996 
VA examination, the veteran stated that he needed the help of 
others on occasion to go to the bathroom.  On the January 
1997 VA Form 21-2680, the no box was checked with regard to 
the question of whether the veteran could attend to the needs 
of nature without assistance.  The veteran also reported 
needing help getting off and on the toilet at the time of a 
February 1997 VA examination.  

In December 1997, the veteran reported having no control over 
his bowels or bladder.  The examiner noted that the veteran 
was not wearing diapers at the time of the examination.  At 
the time of his November 2000 VA field examination, the 
veteran again reported having trouble with his bladder and 
bowels.  He was wearing depends, which he stated he had been 
given to him by VA.  Finally, at the time of his November 
2001 A&A examination, the veteran reported having to wear 
diapers due to his not knowing whether he would have to pass 
gas or have a bowel movement.  He also reported having 
urinary complaints but noted control over his bladder.  He 
stated that he wore diapers and had to change them 4-5 times 
per day.  

Finally, with regard to the issue of whether the veteran 
required care or assistance on a regular basis to protect him 
from the hazards or dangers incident to his daily 
environment, as a result of either physical or mental 
incapacity, the Board notes that on the January 1997 VA Form 
21-2680, the no box was checked in reference to the question 
of whether the veteran was able to protect himself from the 
hazards or dangers incident to his daily environment.  

The Board also observes the overall findings of the various 
examiners with regard to the issue of aid and attendance, 
including the February 1997 VA A&A examiner who stated that 
based upon the veteran's history he needed aid and attendance 
but based upon the orthopedic and neurological evaluations, 
which found no reason why he could not walk, there was no 
need for aid and attendance.  The Board also observes the 
findings of the December 1997 VA examiner, who indicated that 
from a medical standpoint, there was no reason why the 
veteran could not do his ADLs.  However, the Board does note 
that at the time of the November 2001 VA orthopedic 
examination, the examiner did indicate that based upon the 
veteran having used his wheelchair for several years and with 
his gait being unstable, it was unlikely that he would able 
to ambulate independently in the future.  

While the evidence is not overwhelmingly in favor of the 
granting special monthly pension on the basis of the need for 
aid and attendance, the veteran has been shown to have 
problems dressing and undressing and bathing himself without 
the assistance of others.  He has also been found to have 
trouble tending to the wants of nature and he is currently 
wearing depends.  Moreover, he has been found by at least one 
VA physician to be unable to protect himself from the hazards 
or dangers incident to his environment.  As such special 
monthly pension based on the need for aid and attendance is 
warranted.  The overall symptomatology demonstrate that the 
veteran more closely approximates the criteria necessary for 
special monthly pension based on the need for aid and 
attendance.  




ORDER

Entitlement to special monthly pension based upon the need 
for the regular aid and attendance by another person is 
granted.




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

